Citation Nr: 1708104	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-33 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Navy from October 1980 to October 1983 when he was honorably discharged, followed by service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for PTSD. In July 2012, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veteran's Law Judge (VLJ). In November 2013 and May 2016, the Board remanded this case for evidentiary development, after recharacterizing the issue on appeal as stated above to encompass all currently diagnosed psychiatric disorders. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that, in a written statement received in May 2016, the Veteran stated that he was submitting evidence for his psychiatric claim and for a bilateral foot disability that he indicated was also on appeal. The Veteran was previously notified of the denial of service connection for a bilateral foot disability in March 2012, but no issue regarding the feet has been certified for appeal or otherwise developed for appeal to the Board, nor was such an issue addressed in the 2012 Board hearing. To the extent that the Veteran is attempting to reopen his claim, he is advised that his statement does not meet the standards of a complete claim or intent to file under 38 C.F.R. § 3.155(a), (b) (2016). The agency of original jurisdiction (AOJ) should notify him of the required procedures under § 3.155. 

The psychiatric issue on appeal is again REMANDED to the AOJ, as additional development is required. VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this matter for attempts to verify one of the Veteran's reported in-service stressors and for a VA examination and medical opinion regarding the nature and etiology of any current psychiatric disorder, including as based on any verified stressors for the purposes of his claim for PTSD. As explained below, another remand is necessary to provide specialized notice related to one of the Veteran's reported stressors, as well as to attempt to obtain potentially relevant outstanding medical records and an addendum medical opinion. 

Specialized Notice 

First, one of the Veteran's asserted stressors involves military sexual assault (MST), in that he reports being harassed and/or touched inappropriately in a hospital prior to his appendectomy in August 1983. See April 2009 and June 2009 VA treatment records, October 2009 VA examination, December 2009 private treatment record, July 2012 hearing transcript, January 2014 and July 2016 written statements. 

There is a heightened burden of notification in claims for PTSD based on in-service personal or sexual assault, which applies any time there is an allegation of mental health disability due to personal or sexual assault in service, even if there is no clear PTSD diagnosis. Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006). VA must inform the claimant of alternative forms of evidence other than service records that may corroborate the account of an assault, and that evidence of behavioral changes following the alleged assault may constitute evidence to support the stressor. VA must also provide additional time for the claimant to submit such evidence after receipt of the heightened notice letter and, where appropriate, assist in obtaining such evidence. See 38 C.F.R. § 3.304(f)(5) (2016); Gallegos v. Peake, 22 Vet. App. 329, 335-6 (2008). These specialized notice requirements should be completed. 

Outstanding Records

Second, there is an indication of outstanding records of mental health treatment from the Vet Center. The claims file includes such records from August 2011 to August 2013, but a May 2016 letter from the Veteran's Vet Center provider indicates that the Veteran was still being treated at that time. The outstanding records may contain information pertinent to the Veteran's asserted stressors, as well as his current diagnosis and timing of his symptoms. Vet Center records are considered Federal records in VA's constructive possession, but the Veteran must provide authorization for VA to obtain them for his claims file. See M21-1 III.iii.1.C.4.h. The AOJ should request such records after receipt of authorization. 

Non-MST Stressor: Death of S.C.

Third, in the May 2016 remand, the Board resolved doubt in the Veteran's favor, citing to certain evidence as indicated below, and found that an asserted stressor related to the death of S.C. had been verified. Based on this finding, the Board remanded this case for a VA examination to address the nature and etiology of any acquired psychiatric disorder, directing the examiner to specifically consider of the reported stressor relating to the death of S.C. The Veteran was afforded a VA examination in June 2016, but the examination report does not reflect that he described any stressor related to the death of S.C., and the examiner did not discuss any such stressor in the opinion portion of that report. The Veteran asserted in a July 2016 statement that he had discussed the stressor related to the death of S.C., but the examiner did not accurately record or consider his statements in the report. 

Generally, a remand would be needed to complete this prior directive. However, there is no need for an addendum medical opinion concerning this stressor because, upon further review of the claims file, the Board now finds that the Veteran's reported stressor of witnessing a motorcycle accident in which S.C. was killed has not been verified and is not credible. The Board's previous finding was not a final determination because it was in a remand, which is a preliminary order and does not constitute a decision on the merits of an appeal. See 38 C.F.R. § 20.1100(b) (2016). This is in part because additional evidence may be received or reviewed after remand development. If additional pertinent evidence is obtained upon remand in this case, this finding may be revisited; however, the current evidence shows that the Veteran has made directly contradictory reports and objective military information conflicts with his asserted stressor. Although he is competent to make such reports, other evidence is more probative and he is not credible in this regard.

In particular, as noted in the 2013 and 2016 remands, the Veteran first reported a stressor during his July 2012 Board hearing that he witnessed a motorcycle accident during service in which his friend (S.C.) died. The Veteran testified in 2012 that S.C. was killed on his motorcycle and the Veteran and another service member friend (J.F.) "were in my car" at the time. When his representative asked during the hearing, "Were you with him? You saw the accident?" the Veteran responded, "We were - yes, we were." The representative summarized shortly thereafter that there was "an accident where [the Veteran's] friend was killed and [he] witnessed that." 

Later, in a January 2014 email, the Veteran again described his close relationships with S.C. and J.F., but he stated, "The day he died I was told he crashed his motorcycle into a parked car...." This description directly contradicts the Veteran's initial testimony in July 2012 that he was present and saw the accident occur. 

Additionally, although the Board noted in the May 2016 remand that the Veteran and S.C. were assigned to the same ship at the time of S.C.'s death, evidence of record shows that the ship was not in San Diego at the time of S.C.'s death, and there is no indication that the Veteran was on leave or in San Diego at that time. There may have been some confusion of dates, as the Veteran has asserted that S.C. was killed in June 1982 or June 1983 at various times. As noted in the May 2016 remand, a September 2014 letter from the Naval Safety Center indicated that S.C. was killed on June 11, 1983, from injuries sustained as the driver of a motorcycle and he died at a hospital in San Diego, California. Command Histories from 1980 to 1983 for the ship to which the Veteran and S.C. had been assigned, the U.S.S. Buchanan (DDG-14), indicate that she was moored in San Diego for several months in 1982 and 1983, including in June 1982, but the ship deployed from San Diego on March 21, 1983, was in Okinawa harbor by June 3, 1983, and was in-port at Subic Bay in the Philippines by June 30, 1983. Thus, the ship to which the Veteran was assigned was not in the San Diego area on the date of S.C.'s death of June 11, 1983, or indeed for 2-3 months prior to that date. This history would be consistent with the Veteran's 2014 report that he "was told" that S.C. had crashed and died.

The Board finds the objective military records as summarized above to be more probative than the Veteran's conflicting reports for his VA compensation claim, and the currently available evidence shows that he is not credible as to having witnessed S.C.'s death or the motorcycle accident that caused that death in June 1983.

Other Stressors

The Veteran has described several in-service stressors, in addition to those referenced above; they are summarized briefly here to be addressed upon remand.

In his claim received in January 2009, the Veteran asserted that he has PTSD with symptoms related to being Medevac'ed off the fantail of a ship for an emergency appendectomy, which occurred in August 1983 as reflected in his service records. The Veteran also reported this stressor subsequently for his claim, along with details generally indicating that he felt out of control and very frightened of falling into the ocean as the stretcher was being taken up to the helicopter. See, e.g., April 2009 and June 2009 VA treatment records, August 2009 Vet Center record, October 2009 and June 2016 VA examinations, December 2009 private treatment record, July 2012 hearing transcript, January 2014 and July 2016 written statements. 

The Veteran has also asserted at times that he was traumatized during treatment for acute appendicitis on the ship prior to being Medevac'ed, in that his friend (J.F.) with whom he would "party" frequently was tasked with putting a tube down his throat, this took several attempts and was painful, and he was taken through small corridors on the ship. See, e.g., July 2012 hearing transcript, January 2014 email.

As noted above, the Veteran has reported a stressor of MST related to his appendectomy. He has indicated at times that he began having PTSD symptoms after this incident. See December 2009 private record, July 2012 hearing transcript.

As also noted above, the Veteran has reported a stressor involving the death of his friend, S.C., in a motorcycle accident in June 1982 or 1983; however, he is not credible as to having witnessed that accident or death that occurred in June 1983.

The Veteran has also described several stressors related to his general duties as a radioman and being at sea on a guided missile destroyer. He indicated that he was bothered or felt overwhelmed by the hectic pace on the ship and by rough seas, including being always frightened on the ship and afraid of drowning or dying. The Veteran described experiencing bad storms and waves coming onto the ship while on deck, dangerous events of refueling next to other ships in rough seas, incidents where men would roll and almost fall overboard with injuries at times, and having to climb up a small ladder in rough seas to check equipment. The Veteran also indicated that he would hear a lot of distressing news through his duties as a radioman, such as accidents, injuries, and deaths occurring on other ships, and that it bothered him not being able to talk about some of those incidents to others. See, e.g., April and June 2009 VA treatment records, October 2009 and June 2016 VA examinations, January 2014 and July 2016 written statements. The Veteran submitted incident reports as to injuries and deaths on other ships in November 1982 and June 1983, and an April 1983 notice of ship damages from high winds.

In addition, the Board notes that the Veteran has referenced combat at times. An April 2009 VA treatment record reflects that he reported that he "[s]aw [a] ship in front of him get hit in combat, saw a lot of dead bodies," and more vaguely that he "had friends in the Navy and they died." A December 2009 private treatment record then reflects that the Veteran reported his ship was "being fired upon and returned fire" at the time he had acute appendicitis in August 1983. Despite these reports, the Veteran expressly denied being involved in combat at other times, he did not receive any combat-related decorations, and his service from 1980 to 1983 was entirely during peacetime. Thus, there is no reason to believe that he was involved in any combat activity as he reported in those earlier treatment records. 

During the October 2009 VA examination, the Veteran reported "seeing bodies" on side of a road while in the Philippines and Singapore on rest and relaxation (R&R), which the examiner noted was not verifiable. Similarly, in a January 2014 email, the Veteran described an incident at some point from February to March 1982 where he saw a "dead body in a ditch" while on shore in Subic Bay in the Philippines. 

Medical Opinion

The Board notes that there are positive medical opinions of record. In a December 2009 record, the Veteran's private mental health provider indicated that they "discussed PTSD having roots in his military career" that was "chronic delayed but present now." Further, in a May 2016 letter, his Vet Center provider indicated that the Veteran had "PTSD related to his military service" and was being treated for "traumatic events he experienced while on a ship in the Navy, on route to a Navy hospital and while in a Navy hospital." However, these opinions are inadequate to specify the current diagnosis or to link to service, in that they only refer to the Veteran's asserted stressors in vague terms, to include how they support a diagnosis of PTSD, and they do not provide a rationale for any link to service. 

Under 38 C.F.R. § 3.304(f)(5), VA may submit evidence received to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that the asserted personal or sexual assault occurred. This is in addition to an opinion as to whether PTSD or other mental health disorder is related to the asserted stressor. See Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011). 

The Veteran's service records and lay statements for his appeal indicate that he received punishment due to substance abuse and behavioral problems at several points during service. The Veteran has asserted at times that these problems began or became worse after his reported MST and/or other asserted stressors. His service records also indicate that he was promoted and had high behavior scores at several points, and that he denied any mental health symptoms at several points. 

In the November 2013 prior remand, the Board noted that an October 2009 VA examiner opined that the Veteran's reported MST was insufficient to act as a stressor for a diagnosis of PTSD, but the examiner indicated that part of the insufficiency of the stressor was the Veteran's unwillingness to be more specific, whether from embarrassment or, as the examiner suggested, exaggeration or malingering. Although the Veteran had another VA examination in June 2016, that examiner did not provide any rationale for her opinion that the reported stressors, including MST, did not meet the stressor criteria for PTSD, thereby rendering that opinion inadequate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Furthermore, the 2016 examiner stated that, for the diagnosed unspecified anxiety disorder, there was "no continuum of treatment" to suggest a link between the Veteran's current symptoms and service. The examiner does not appear to have considered the Veteran's assertions of having various mental health symptoms continuously since service. Lay evidence regarding in-service injury or events and the timing of symptoms may not be rejected solely due to an absence of contemporaneous medical evidence, but this circumstance may be considered with the other evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In light of the above concerns, after following the heightened MST notification procedures, a new opinion should be obtained as to whether the Veteran's MST occurred and, if so, whether it is sufficient to support a current PTSD diagnosis. The opinion should also address the nature and etiology of any other currently diagnosed mental health disorder, with consideration of the MST and other reported stressors. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the required notice regarding military sexual trauma pursuant to 38 C.F.R. § 3.304(f)(5).

2. After allowing time for the Veteran's response to the MST notice, conduct any necessary development based on additional information received as to this reported stressor.

3. Request the Veteran to complete an authorization form for VA to obtain his Vet Center records dated since August 2013, and request such records after receipt of authorization, if the Veteran does not provide copies of those records himself.

4. After completing the above to the extent possible, obtain an addendum opinion from the June 2016 VA examiner, or another appropriate mental health professional if that examiner is not available, regarding the nature and etiology of the Veteran's psychiatric disability, based on a review of the claims file and application of medical/mental health expertise. 

NOTE: The examiner should respond to the following questions and provide an explanation for each opinion offered, with consideration of pertinent service records as well as other lay and medical evidence. If any requested opinion cannot be offered without resort to speculation, the examiner should state such in the report and indicate why an opinion cannot be offered without speculation.

The examiner should consider the Board's summary of the asserted stressors included in the body portion of this remand, including the finding of no credibility as to the stressor involving the death of S.C., along with a review of all pertinent evidence of record. The examiner is advised that a lack of treatment records, alone, is not a sufficient reason to find that there were no symptoms during any particular period of time; however, a lack of treatment may be considered along with other evidence.

(a) Is it at least as likely as not (probability of 50 percent or more) that the Veteran's reported MST of being sexually harassed and/or inappropriately touched by preoperative nurses for his appendectomy in August 1983 occurred as he has reported? In offering this opinion, the examiner should discuss whether there are any markers, including but not limited to behavioral changes after the asserted assault, to support the occurrence of MST.

(b) Identify all diagnosed psychiatric disorders that have been present since the Veteran's January 2009 claim, including but not limited to PTSD or anxiety disorder. 

If the examiner finds that the criteria for a PTSD diagnosis have not been met, either due to lack of sufficient stressor or otherwise, the examiner must explain why this is so. 

(c) For each currently diagnosed mental health disorder, is it at least as likely as not that the disorder had its onset during or was otherwise caused by the Veteran's service? 

In offering such opinion, if there is a PTSD diagnosis, the examiner should identify which stressor(s) upon which the diagnosis is based has been corroborated or verified. (There is currently no suggestion of a stressor related to a fear of hostile military or terrorist activity, the Veteran is not credible as to reports concerning engaging in combat, and there is no suggested PTSD diagnosis during service.)

In contrast, a diagnosis other than PTSD may be linked to a non-verified incident in service, as long as the evidence of record otherwise establishes that the injury, disease, or event at least as likely as not occurred as reported.

5. If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

